Citation Nr: 1114319	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-00 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for service-connected degenerative arthritis, lumbosacral spine, and knees, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran had active service from July 1959 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2009, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a July 2009 decision, the Board adjudicated the issue currently on appeal.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In December 2010, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs, vacated the July 2009 decision as to that issue and remanded the matter to the Board for compliance with the instructions in the joint motion.  


FINDINGS OF FACT

1.  Degenerative arthritis of the Veteran's left knee results in flexion limited to no less than 75 degrees, and does not result in limitation of extension, ankylosis, subluxation, or lateral instability.  

2.  Degenerative arthritis of the Veteran's right knee results in flexion limited to no less than 75 degrees, and does not result in limitation of extension, ankylosis, subluxation, or lateral instability.  

3.  Degenerative arthritis of the Veteran's lumbosacral spine results in mild muscle spasm that is not so severe as to result in abnormal gait or abnormal spinal contour, does not result in forward flexion less than 90 degrees, extension less than 30 degrees, or left or right lateral extension or flexion less than 30 degrees, and does not result in neurological manifestations.  
CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, have been met for disability due to service-connected degenerative arthritis of the Veteran's left knee.  38 U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2010).

2.  The criteria for a 10 percent rating, but no higher, have been met for disability due to service-connected degenerative arthritis of the Veteran's left knee.  38 U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2010).

3.  The criteria for a 10 percent rating, but no higher, have been met for disability due to service-connected degenerative arthritis of the Veteran's lumbosacral spine.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1, the Veteran's service treatment reports show a number of treatments for low back and knee pain, with notations of chondromalacia patella.  He also reported recurrent back pain after a fall in 1959, and there were notations of rheumatism and gout (service connection is currently in effect for gout).  

As for the post-service medical evidence, a 1979 VA examination report noted mild degenerative arthritis of the knees and lumbosacral spine.  VA X-ray reports, dated in 1988, noted minimal early degenerative changes in each knee.  

The RO has evaluated the Veteran's degenerative arthritis, lumbosacral spine, and knees, as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  

Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  

The Veterans Court has summarized the circumstances under which compensation may be available for arthritis as follows:  

Thus, pursuant to the diagnostic code, once degenerative arthritis is established by X-ray evidence, there are three circumstances under which compensation may be available for service-connected degenerative changes: (1) where limitation of motion of a joint or joints is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, and that limitation of motion meets the criteria in the diagnostic code or codes applicable to the joint or joints involved, the corresponding rating under the code or codes will be assigned; (2) where the objectively confirmed limitation of motion is not of a sufficient degree to warrant a compensable rating under the code or codes applicable to the joint or joints involved, a rating of 10 % will be assigned for each major joint or group of minor joints affected, "to be combined, not added"; (3) where there is no limitation of motion, a rating of 10% or 20%, depending upon the degree of incapacity, may still be assigned if there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups.

Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (overruled on other grounds in Padgett v. Nicholson, 19 Vet. App. 133 (2005).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.  

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee and ankle, are considered major joints; multiple involvements multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints. The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45(f).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Service connection was established for degenerative arthritis of the lumbosacral spine and knees in a January 1980 rating decision and a 20 percent rating was assigned effective August 1, 1979.  That rating remained in effect until the Veteran filed his claim for an increase in January 2006.  

With that claim, the Veteran submitted a January 2006 letter in which a chiropractor, "L.R.K.," D.C., stated that the Veteran had numerous symptoms including knee pain, low back pain, and left lumbar scoliosis.  

During the Board hearing, the Veteran testified that he does not have full motion of his knees, explaining that he cannot completely bend his knees.  May 2009 transcript at 14.  

The only other relevant medical evidence is a VA joints examination report, dated in June 2006.  This report shows that on examination, the Veteran's knees had extension to 0 degrees, and flexion to 95 degrees, bilaterally.  This report further shows that the Veteran indicated that he did not have instability or "giving way."  On examination, his collateral ligaments, ACL (anterior cruciate ligament), and PCL (posterior cruciate ligament) were all stable, and that there was no dislocation, or recurrent subluxation, all findings (including the Veteran's statements) providing evidence against this claim.  

Objective findings included that he had patella-femoral crepitance with pain, no medial joint line pain, no lateral joint line pain, his gait was normal, the joint was not ankylosed, and he had pain with deep knee flexion.  Additionally, the examiner indicated that the Veteran had weakened movement secondary to pain, excess fatigability with use, pain with use, but no incoordination of the knees.  He explained that after repetitive exercise, the Veteran loses 20 degrees of functional range of motion in flexion of each knee.  

Of note is that subjectively the Veteran reported that he had flare-ups which he stated occur constantly.  Given his report of constant flare ups, the Board finds that his knee disability was accurately evaluated during the examination to include during flare-ups.  

With regard to Diagnostic Code 5257, the Veteran's ligaments were all found to be stable, and the evidence is insufficient to show that either knee is productive of even slight recurrent subluxation or lateral instability of the knee.  With regard to Diagnostic Code 5256, there is no evidence of ankylosis of either knee.  Hence, his disability does not approximate any rating under these diagnostic codes.  

As to limitation of extension, all of his symptoms involving the factors found in sections 4.40 and 4.45 occurred on flexion; thus, even considering the effect of pain, weakened movement due to pain, and excess fatigability, the disability of each knee does not approximate the criteria for a compensable rating under Diagnostic Code 5261.  

The examiner specifically accounted for the extent of limitation of function due to the DeLuca factors found on examination in that he provided that the Veteran loses 20 degrees of flexion in each knee with repetitive exercise.  The Veteran's own statements that he cannot completely bend his knees does not tend to show any greater limitation of flexion.  This places flexion of each knee at 75 degrees when taking into consideration sections 4.40 and 4.45.  This does not approach the criteria for even a noncompensable rating under Diagnostic Code 5260.  

Furthermore, to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  

The Veteran does have limitation of flexion of each knee that is noncompensable under Diagnostic Code 5260 and therefore a 10 percent rating can be assigned by application of Diagnostic Code 5003.  

With regard to the low back, under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral or cervical strain), is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  

The General Formula provides that an evaluation of 10 percent rating is warranted for:  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent rating is warranted for:  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine is assigned a 50 percent rating.  Id.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id at Note (5).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

Under the General Formula provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the cervical spine is 340 degrees, and the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2).  

The Board notes that as the Veteran is not shown to have intervertebral disc syndrome, the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" is not for application.  

During the Board hearing, the Veteran testified that he has pain of his low back, a feeling that it is going to give out, spasm, and limitation of motion.  May 2009 transcript at 4-7.  

Other than the January 2006 letter from Dr. L.R.K, and the Veteran's testimony, the only relevant medical evidence is a VA spine examination report, dated in June 2006, which shows that the Veteran complained of daily mechanical low back pain.  He denied any treatments of physical therapy, steroid injections, or surgery.  He denied having any flare-ups or incapacitating episodes in the past 12 months.  On examination, he had mild muscle spasm and tenderness.  Strength was 5 out of 5.  His low back had flexion to 90 degrees, extension to 30 degrees, bilateral lateral rotation to 30 degrees, and bilateral lateral flexion to 30 degrees.  X-rays were noted to show multilevel moderate degenerative changes.  The diagnosis was multilevel moderate degenerative changes with chronic low back pain.  

The examiner stated that the only pain experienced by the Veteran was at 90 degrees of flexion and that he had no weakness, fatigue, instability, or decrease in range of motion.  The examiner also stated that the Veteran's low back condition is not radicular, thus precluding a separate rating for neurological manifestations.  

As between the Veteran's report that he has limitation of motion of the lumbar spine and the examination findings, the Board finds the examination findings more probative.  This is because normal motion is defined by regulation for rating purposes and there is no indication that the Veteran employed the same definition or that he actually measured his range of motion.  The examination results are based on measurements.  The Veteran does not have any limitation of motion of the thoracolumbar spine, even when considering the only DeLuca factor present, pain, because his pain occurs at the point of normal motion.  Hence, a rating under Diagnostic Code 5003 or § 4.59 for limitation of motion is not warranted.  

There was a finding that he has mild muscle spasm and tenderness.  This finding tends to show that the Veteran's arthritis of the lumbar spine meets the criteria for a 10 percent rating under the General Formula.  

However, degenerative arthritis of the Veteran's lumboscacral spine does not approximate the criteria for a 20 percent rating under the General Formula.  He has no limitation of motion, the description of his muscle spasm as mild militates against a finding that he had muscle spasm or guarding severe enough to result in an abnormal spinal contour or abnormal gait.  The Board has considered Dr. L.R.K.'s statement that the Veteran has scoliosis.  However the criteria for a 20 percent rating is not that the presence of scoliosis but rather whether spasm or guarding is so severe as to result in abnormal spinal contour.  Given the examination findings of mild spasm the Board determines that the preponderance of the evidence is against a finding that the Veteran's condition approximates the criteria for a 20 percent rating under the General Formula.  

In this decision, the Board has concluded that separate 10 percent ratings are warranted for his left knee arthritis and his right knee arthritis.  These ratings are to be assigned in place of, not in addition to, the rating currently assigned because to do otherwise would violate the prohibition found in Note (1) of Diagnostic Code 5003 as well as amount to pyramiding, a prohibited practice defined in 38 C..F.R. § 4.14.  

Similarly, the 10 percent rating for the Veteran's lumbosacral spine disability is the only rating to be assigned for that disability.  Counting the x-ray evidence of arthritis of the Veteran's knees together with his back to arrive at 2 or more major joints with x-ray evidence of arthritis would amount to pyramiding and is prohibited.  Gout is specifically excluded from consideration in counting the number of joints with x-ray evidence of arthritis under Diagnostic Code 5003.  See Note (2).  Hence, the Veteran's lumbosacral spine arthritis is the only service-connected joint with x-ray evidence of arthritis for the purposes of rating arthritis based on x-ray evidence under Diagnostic Code 5003.  

Nor is referral for extraschedular consideration warranted.  Sections 4.71a, as informed by sections 4.40, 4.45, and 4.59 contemplate all symptoms and the level of disability resulting from the Veteran's lumbar spine and knee conditions.  He has not reported any symptom nor or there any findings outside of these schedular criteria.  Given that the criteria allow for ratings of 60 percent for disability of the thoracolumbar spine and 50 percent or more for each knee and that his level of disability is less severe than the criteria for much lower ratings, it cannot be said that his level of disability is not contemplated by the schedular criteria.  The Board therefore declines to remand the issue for referral for extraschedular consideration.  

In summary, separate 10 percent ratings are warranted for the Veteran's left knee, right knee, and lumbosacral spine degenerative arthritis, but the preponderance of the evidence is against a finding that higher or additional ratings are warranted or that referral for extraschedular consideration is warranted.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2006 that fully addressed all three notice elements and was sent prior to the initial RO decision in this matter.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no indication that there are any VA treatment records relevant to the issue on appeal.  The RO obtained the only records that the Veteran identified and requested assistance in obtaining, those from "J.E.W.," M.D.  An adequate examination was afforded the Veteran in June 2006.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 10 percent rating, but no higher, is granted for arthritis of the lumbosacral spine, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent rating, but no higher, is granted for arthritis of the Veteran's left knee, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent rating, but no higher, is granted for arthritis of the Veteran's right knee, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


